This action was brought to recover $28,965 and interest, for alleged services rendered as a domestic to the decedent, from October 1, 1916, to May 11, 1934. Upon the trial the amended complaint was further amended to include allegation of a second cause of action upon declaration of trust made by the decedent in her lifetime, that she had paid the plaintiff’s wages by depositing and investing the same at savings bank interest, as trustee for plaintiff, but that no such payment, deposit or investment had been made. The appeal is by plaintiff from a judgment dismissing the second cause of action and that part of the first cause of action relating to the period prior to November 26,1932, at the close of plaintiff’s case, and adjudging that plaintiff recover of defendant the sum of $2,255.28, after trial at Trial Term without a jury. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.